*63MEMORANDUM
BY THE COURT.
It is not shown that there was in this case any misrepresentation on the part of the officers of the Government; nor was there any delay in the work caused by the United States. The plaintiff itself requested extensions of time, and if the consequences of the delay resulted in loss to the plaintiff those consequences can not be'saddled upon the Government. As to the voucher for $1,384.74, no proof has been submitted to show whether this has been paid or not. If it has not been paid the plaintiff will be entitled to a judgment for that amount.1

 On April 16, 1923, the court filed the following order: “ It appearing from a report from the General Accounting Office filed April 13, 1923, that warrant No. 4877 for $1,384.74 has been paid by the united States to the plaintiff, it is ordered by the court that the plaintiff’s motion for a new trial and to amend; the findings of fact be, and the same is hereby, overruled."